Citation Nr: 1754095	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the severance of service connection for venous stasis was proper.

2.  Whether the severance of service connection for hypertension was proper

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Appellant served in the United States Army Reserves from September 1975 to January 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Appellant testified before the undersigned Veterans Law Judge in a February 2017 videoconference hearing.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system. LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  By a March 2005 rating decision, the RO granted service connection for venous stasis and hypertension.

2.  By a November 2011 rating decision, the RO severed service connection, effective February 1, 2012 for venous stasis and hypertension. 

3.  The evidence does not show that the RO was clearly and unmistakably erroneous in its March 2005 decision granting service connection for venous stasis and hypertension.  
 

CONCLUSIONS OF LAW

1.  The criteria for severing service connection for venous stasis have not been met.  38 C.F.R. § 3.105 (2017).

2.  The criteria for severing service connection for hypertension have not been met.  38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service or active duty for training (ACDUTRA). 38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2017).

Veteran status may be established by serving on active duty; serving on a period of ACDUTRA and incurring or aggravating an injury or disease during that period of ACDUTRA; or serving on a period of inactive duty for training (INACDUTRA) and incurring or aggravating injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained (although, as noted below, some presumptions will not apply to periods of ACDUTRA and INACDUTRA).  See 38 C.F.R. § 3.307, 3.309 (2017).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Appellant case served in the United States Army Reserves from 1975 until she retired in 2004.  Pertinent to this claim, she has a verified period of ACDUTRA from July 17, 1977, to July 30, 1977.  She participated in annual two week periods of ACDUTRA with additional periods of INACDUTRA throughout her service with the Reserves.  She did not serve in a period of active duty. 

The Appellant submitted a claim of entitlement to service connection for venous stasis and hypertension, in pertinent part, in June 2004.  In March 2005, the RO granted service connection for these conditions.  The RO based the grant on a VA examination conducted in June 2004 and an improper finding that the Veteran served in the Air Force from September 1975 to December 2003 in active duty, not in the Army Reserves during that period in periods of ACDUTRA and INACDUTRA.  No etiological opinion was rendered in the June 2004 VA examination.  It appears the RO found direct service connection because the claim was submitted upon the Appellant's separation from the Reserves.  

The evidence of record prior to the March 2005 rating decision includes service treatment records, personnel records, the Appellant's statements, and the VA examination.  In the July 2004 VA examination, the Appellant reported that she became ill during her two week training period around 1977 and 1978.  She reported becoming constipated, and that increased standing had caused chronic edema that she had experienced in her lower extremities since that time.  She also reported being given a "fluid pill" during two week drills on several occasions.  The Appellant reported being diagnosed with chronic venous stasis between 1977 and 1979.  She reported the onset of constipation during her two week training for the Reserves in Anniston, Alabama.  She went to sick hall and was told to follow up with her primary care physician.  After returning home after her two week training, she underwent an upper and lower GI series test, subsequently developing pus in her rectum and receiving a diagnosis of hemorrhoids.  The Appellant described going later to a vascular surgeon and being prescribed a TED (Thrombo-Embolic Deterrent) hose, or compression socks.  

Service treatment records document that in July 1977, the Appellant sought treatment with complaints of rectal bleeding and pain for one day.  She had a history of hemorrhoids.  An examination revealed a posterior tag that appeared to have a small amount of pus in it.  A later July 1977 service treatment note shows the Appellant seeking treatment for hemorrhoids.  She was diagnosed with an anal fissure.  It was noted that she would plan excision through her family physician.  A few days later, still in July 1977, the Appellant presented for follow-up treatment.  On examination, the area at the posterior aspect of the anal opening was more swollen with a rectal examination showing pus.  The attending physician noted a small peri-rectal abscess.  

A September 1979 Report of Medical History shows the Appellant reporting a history of cramps in her legs.  The attending physician noted that the Appellant would get cramps in her legs and wrote an illegible description that included the notation "stands a lot on concrete."  The Appellant also reported a history of cramps in her legs in an August 1975 report of medical history.  

Service personnel records indicated that the Veteran accrued 14 active duty points from September 1976 to September 1977.

Of record is a May 1991 letter from Dr. WRS, who noted that he had been treating the Appellant since 1980 for venous insufficiency of both lower extremities.  A January 2004 arterial Doppler showed no major arteriovascular occlusion or clearly significant major arteriovascular insufficiency, although there may have been slightly greater small vessel disease within the feet.  A letter dated in July of the same year notes that the Appellant was permanently disabled to run, jump, or do strenuous exercise due to her venous stasis.  An August 1991 physical profile shows the Appellant being limited to activities not involving running, marching, or standing for long periods of time.  Another letter dated in July 1996 from Dr. WRS shows that the Appellant had developed early varicose veins with edema.  Prolonged standing, jumping, and strenuous exercise were not good for this condition.  

An August 1996 report of medical examination showed a diagnosis of chronic venous insufficiency in the legs.  It was recommended that the Appellant be placed on a permanent profile.  Private treatment records and letters also document diagnoses of and treatment for hypertension and venous stasis.  

Submitted to the record subsequent to the March 2005 rating decision are multiple statements from the Appellant, additional personnel records from the Appellant's service in the Army Reserves, and a July 2017 statement from Dr. BEH, in pertinent part.  The Board notes that various records of treatment for other conditions in addition to venous stasis and hypertension were submitted subsequent to the March 2005 rating decision.  Pertinent records will be discussed herein.  

The additional personnel records from the Appellant's reserve service, submitted after her February 2017 hearing, show a period of annual training from July 17 to July 30, 1977, covering the time period during which the Appellant presented for treatment for hemorrhoids and associated problems.  The July 2017 letter from Dr. BEH, documents the doctor noting that, during the course of the Appellant's treatment for hypertension and venous stasis, he was made aware that she was treated for hemorrhoids while serving in the Army Reserve in 1977.  It was his opinion that hypertension and venous stasis were secondary to the hemorrhoid condition that developed during her military service.  During the February 2017 hearing, the Appellant testified that her hypertension and venous stasis had onset during a period of ACDUTRA.  

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (CUE) (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d) (2017); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made. See 38 C.F.R. § 3.105 (d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Because the record remains open for the severance, the additional personnel records and the July 2017 statement from Dr. BEH, discussed above, must be considered.  The July 2017 opinion supports a finding that hypertension and venous stasis were incurred during a period of ACDUTRA.  While the opinion does not contain persuasive reasoning, it is nevertheless supportive of service connection for these conditions and thus CUE cannot be shown.  The Board has reviewed all of the evidence and finds on the basis of subsequently submitted evidence that the grant of service connection for venous stasis and hypertension was not clearly and unmistakably erroneous.  Therefore, restoration of service connection for venous stasis and hypertension is warranted.  



ORDER

The Board having determined that severance of service connection for venous stasis was improper, restoration of service connection is granted from the effective date of severance.

The Board having determined that severance of service connection for hypertension was improper, restoration of service connection is granted from the effective date of severance.

REMAND

Remand is required for the Appellant's claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In her April 2011 claim, the Appellant claimed peripheral neuropathy of the lower extremities was secondary to service-connected venous stasis.  VA provided an examination in July 2011.  After diagnosing peripheral neuropathy of the lower extremities, the examiner opined that peripheral neuropathy was not caused by or a result of the Appellant's service-connected venous stasis.  The examiner explained that peripheral neuropathy was most likely related to lumbar spinal stenosis or other central lumbar spine lesion.  She further explained there was no evidence based on literature to support peripheral neuropathy being secondary to venous stasis.  

This opinion is inadequate because the examiner did not address whether peripheral neuropathy is aggravated by service-connected venous stasis.  Service connection is warranted on a secondary basis when a disorder is aggravated, not just caused by, a service-connected disorder.  On remand, an addendum opinion should be obtained to address this theory of entitlement.  

Also, during the February 2017 hearing, the Appellant suggested that symptoms of neuropathy started during a period of ACDUTRA due to the rigors of training.  An opinion should be obtained regarding this theory of entitlement, too.   

Additionally, remand is required to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies.  The Appellant's military personnel records are not all associated with the record.  The Board notes that such records would aid in the adjudication of this appeal.  In an October 2004 correspondence from the Department of the Army, it was noted that all records from the Appellant's service in the Army Reserves was provided to her upon her departure from her unit.  However, it was noted that there may be information available at the Human Resources Command in St. Louis, Missouri.  Efforts should be made to ascertain whether additional personnel records are available, specifically with regard to the Appellant's periods of ACDUTRA and INACDUTRA, for verification purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Appellant and her representative.  

2.  Contact the Appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Verify the Appellant's periods of ACDUTRA and INACDUTRA.  Obtain the precise dates for all such periods if possible; a retirement points summary is insufficient.  Obtain all service treatment records and service personnel records related to the Appellant's periods of ACDUTRA and INACDUTRA.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Appellant and her representative.

4.  After any additional records are associated with the claims file, provide the Appellant with an appropriate examination to determine the etiology of her claimed peripheral neuropathy of the lower extremities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must determine whether it at least as likely as not (50 percent or greater probability) that the bilateral peripheral neuropathy of the lower extremities had onset in, or is otherwise related to, a period of ACDUTRA.  The examiner's attention is directed to the Veteran's competent and credible lay testimony regarding onset and continuity of symptoms.

b)  The examiner must determine whether it at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the lower extremities is due to an injury sustained during a period of INACDUTRA?

c)  The examiner must determine whether it at least as likely as not (50 percent or greater probability) the peripheral neuropathy of the lower extremities was caused or aggravated by the Appellant's service-connected venous stasis?  

5.  Notify the Appellant that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2017).  In the event that the Appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


